                                                                                                               ~t


                                                                                           FILED
                                                                                CLERK, U.S. DISTRICT COURT
  1
  2
                                                                                      JAN - 7 2019
  3
                                                                              CENTRAL DISTRICT OF CALIFORNIA
                                                                              BY             ~       DEPUTY
 4
  5
 6
 7
 8                                    UNITED STATES DISTRICT COURT
 9                                    CENTRAL DISTRICT OF CALIFORNIA
10
11       UNITED STATES OF AMERICA,                          ~ Case No. 8:13-cr-00168-AG
12                              Plaintiff,                  ' ORDER OF DETENTION AFTER
                                                            ~ HEARING [Fed. R. Crim. P. 32.1(a)(6);18
13                                                            U.S.C. § 3143(a)]
                                 v.
14
         MARCELO PEREZ,
15
16                             Defendant.

17
18              The defendant having been arrested in this District pursuant to a warrant issued by
19       the United States District Court for the Central District of California for alleged violations
20       of the terms and condirions of supervision; and

P~■             The Court having conducted a detention hearing pursuant to Federal Rule of
22       Criminal Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a),
23              The Court finds that:
24          A. (X) The defendant has not met defendant's burden of establishing by clear and

25              convincing evidence that he is not likely to flee if released under 18 U.S.C. § 3142(b)
26              or (c). This finding is based on:

27              nature ofcurrent a1leQations, including alleged absconding from drug treatment. alleged drug

28 ~ ~          use, and alleged criminal violation: nature ofunderlying conviction
 1               and
 2         B. (X)The defendant has not met defendant's burden of establishing by clear and
 3               convincing evidence that he is not likely to pose a danger to the safety of any other
!
C                person or the community if released under 18 U.S.C. § 3142(b) or (c). This finding is
 5               based on:
 6         C. nature ofcurrent allegations, including alleged absconding from drug treatment. a1leQed drug
 7               use, and alleged criminal violation: nature ofunderlving conviction
 :E ~
 9               IT THEREFORE IS ORDERED that the defendant be detained pending further
10      revocarion proceedings.
11
12      Dated:         tl~v~      ~ ~~
13
14
                                                                yUHN D. EARLY
15                                                              United States Magistrate Judge
16
f~/l
18
19
20
21

22
23
24
25

26
27
28

                                                           2
